TO BE PUBLISHED IN THE OFFICIAL REPORTS

                       OFFICE OF THE ATTORNEY GENERAL
                                 State of California

                                 DANIEL E. LUNGREN
                                   Attorney General



                                             :
                 OPINION                     :                 No. 98-906
                                             :
                     of                      :             December 31, 1998
                                             :
          DANIEL E. LUNGREN                  :
            Attorney General                 :
                                             :
            Clayton P. Roche                 :
         Deputy Attorney General             :
                                             :




         THE HONORABLE WESLEY CHESBRO, MEMBER OF THE
CALIFORNIA SENATE, has requested an opinion on the following question:

               May a company providing general engineering and construction services
employ a licensed geologist to perform necessary geological work as part of its contractual
responsibilities to remove a leaking petroleum underground storage tank?


                                     CONCLUSION

               A company providing general engineering and construction services may
employ a licensed geologist to perform necessary geological work as part of its contractual
responsibilities to remove a leaking petroleum underground storage tank.



                                            1                                       98-906
                                               ANALYSIS

              A company with a general engineering contracting license (Bus. & Prof. Code,
§ 7055, subd. (a))1 and a general building contracting license (§ 7055, subd. (b)) performs
engineering and construction work as authorized under provisions of the Contractors’ State
License Law (§§ 7000-7077). The question presented for resolution concerns a contract
between the company and a landowner to remove a leaking petroleum underground storage
tank. May the company employ a licensed geologist to perform geological work that must
be undertaken in order for the company to fulfill its contractual responsibilities? We
conclude that it may do so.

              Preliminarily, we note that a contractor must be specifically certified by the
Contractors’ State License Board to remove a leaking petroleum underground storage tank.
(§ 7058.7.) It is also to be observed that the Legislature has established a program
administered by the State Water Resources Control Board to reimburse certain costs
associated with the removal of leaking petroleum underground storage tanks. (Health & Saf.
Code, §§ 25299.10-25299.99.)

              The Geologist and Geophysicist Act (§§ 7800-7887; “Act”) governs the issues
to be addressed here. First, the geological work in question must be performed by a licensed
geologist. Section 7832 provides:

              “Any person, except as in this chapter specifically exempted, who shall
       practice or offer to practice geology or geophysics for others in this state is
       subject to the provisions of this chapter.”2

Section 7835 states:

              “All geologic plans, specifications, reports or documents shall be
       prepared by a registered geologist, or registered certified specialty geologist,
       or by a subordinate employee under his direction. In addition, they shall be




       signed by such registered geologist, or registered certified specialty geologist


       1
           All references hereafter to the Business and Professions Code are by section number only.
       2
           The specified exemptions from the Act’s provisions are inapplicable here.

                                                     2                                                 98-906
       or stamped with his seal, either of which shall indicate his responsibility for
       them.”3

              Whether a company providing general engineering and construction services
may employ a licensed geologist to perform the proposed geological work is governed by the
terms of section 7834, which provides:

              “This chapter does not prevent or prohibit an individual, firm, company,
       association or corporation whose principal business is other than the practice
       of geology or geophysics from employing a geologist or geophysicist to
       perform professional services in geology or geophysics incidental to the
       conduct of their business.”

Here, we have a company “whose principal business is other than the practice of geology.”
Its principal business is providing general engineering and construction services as a
contractor operating under two licenses issued by the Contractors’ State License Board. A
portion of its contracting business involves the removal of leaking petroleum underground
storage tanks. Such remedial work may require employment of a licensed geologist, but such
geological work is only incidental to the company’s overall contracting business.

              In this context, we find that the term “incidental” as used in section 7834
means “subordinate, nonessential, or attendant in position or significance.” (Webster’s Third
New Internat. Dict. (1971) p. 1142; see Frankel v. Bank of America (1953) 40 Cal. 2d 845,
848-849; Vallejo Development Co. v. Beck Development Co. (1994) 24 Cal. App. 4th 929,
944; Davis v. Pine Mountain Lbr. Co. (1969) 273 Cal. App. 2d 218, 223; Currie v. Stolowitz
(1959) 169 Cal. App. 2d 810, 813-815; Kelly v. Hill (1951) 104 Cal. App. 2d 61, 63-65; 14
Ops.Cal.Atty.Gen. 85, 86-87 (1949); 3 Ops.Cal.Atty.Gen. 311, 313-314 (1944).)

               It is evident from the language of the statute that the geological work is to be
“subordinate . . . or attendant in position or significance” to the company’s “business” as a
whole. The geological work may be quite significant with respect to a particular project, yet
“incidental” to the company’s principal business. It matters not the extent of geological work
necessary relative to the company’s projects involving the removal of leaking petroleum
storage tanks, as long as such geological work does not constitute its “principal business.”
We so concluded in 58 Ops.Cal.Atty.Gen. 598, 604 (1975), where we “noted that the

legislation provides that the professional services are to be ‘incidental to their business,’ not
incidental to services rendered.”


       3
           For our purposes, a “licensed” geologist and a “registered” geologist are one and the same.

                                                      3                                              98-906
              If, on the other hand, the practice of geology constitutes a company’s principal
business, one officer of the company would be required to be a licensed geologist. Section
7833 states:

             “This chapter does not prohibit one or more geologists or geophysicists
       from practicing through the medium of a sole proprietorship, partnership, or
       corporation. In a partnership or corporation whose primary activity consists
       of geological services, at least one partner or officer shall be a registered
       geologist. . . .”

                Under the Act’s provisions, therefore, the principal issue to be considered here
is whether the company’s primary activity is providing geological services, in which case one
of its officers must be a licensed geologist, or whether its principal business is other than the
practice of geology, in which case the licensed geologist need not be an officer of the
company. In either circumstance, the key requirement is for the geological work to be
performed by a licensed geologist.

               We conclude that a company providing general engineering and construction
services may employ a licensed geologist to perform necessary geological work as part of
its contractual responsibilities to remove a leaking petroleum underground storage tank.

                                           *****




                                               4                                         98-906